     Case 1:21-cr-20106-RNS Document 12 Entered on FLSD Docket 03/11/2021 Page 1 of 1


                                           M IN U TE O RD ER                                                                      Page 4

                             Chief M agistrate Judge John J.O 'Sullivan
                     AtkinsBuildingcourthouse-sthFloor9.
                                                       ê.
                                                        t.
                                                         ;m.
                                                           AwJ- Date:3/10/21                                      Time:1:30p.m.
    Defendant: 3)Julio Lopez                  J#:338ss-so9          case#: 21-20106-CR-SCOLA
    AusA:         o,
                   5F.         o                           Attorney:
    gjojation:MCai
                OnSPir3W toCommitMailandWireFraud,
                 lFraud
                                                                   surr/ArrestDate:3/10/21                   YOB:1967
                                                                                                                                       @
    Proceeding: InitialAppearance                                        A Appt
    Bond/PTD Held:C Yes          o        Recommended Bond:
    Bond Sqtat:                                                         co signed by:
                                                                          -                     ,   nm M 1        .           N W
                                                                                                                          A

         Surrenderand/ordonotobtainpassports/traveldocs                         Language:                    X X I5'
         Reportto PT as dire d/or         x'saweek/month by                     Disposition:
         phone:       xsaweek/monthin person                                     Jordan Lew in CJA from 17 2397-AM 5          -


         Random urinetestingbyPretrial                                              -                                         shx R k          .
    Rr Services                                                                          toberea ointed
         Treatm entas deemed necessary                                                                                                     z
    Rr Refrainfromexcessiveuseofalcohol                                                                                               *                e
    RC Participateinmentalhealthassessment&treatment                                      L
    Sr Maintainorseekful-ti
                          meemployment/educati
                                             on                                               QVf '
                                                                                                  --
                                                                                                   *
    RC Nocontactwithvictims/witnesses,exceptthroughcounsel                                          *
         Nofirearms                                                                     #N                            .
    nr Nottoencumberproperty
     C   M ay notvisittransportation establishm ents
         Home Confinement/ElectronicMonitoringand/or                                                                              <
         Curfew            pm to            am,paid by                                                                -
         Allowances:M edicalneeds,courtappearances,attorneyvisits,
         religious,em ploym ent
    nr Travelexten.dedto:                'e,           &        /-Q -                   Time from todayto                     exclu d
                                                                                                                                          '
#        other:              A         * 1                 .         .0                 fromspeedyTri
                                                                                                    alcl
                                                                                                       ock
NEXT COURT APPEARANCE      Date:            Tim e:             Judge:                                    Place:
ReportRE Counsel:                                                                        *                                                 x       .

PTD/BondHearing'
               .                                               8              -..               .
                                                                                                -.                                             -9
Preli Arraig orRem oval:                                                                                                                               '
Status Con erence RE:
D.A.R. $3 '.3 3 : 4
                  *R                                                 TimeinCourt:
                                     s/lohnJ.O'Sullivan                                                 ChiefMagistrateJudge
